                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:

Louis Martin Mondry,                                 Case No. 10-55238-TJT
                                                     Chapter 7
               Debtor.                               Hon. Thomas J. Tucker
____________________________/

                    TRUSTEE’S MOTION FOR ORDER
                  AUTHORIZING INTERIM DISTRIBUTION

                                    Jurisdiction

         1.   The Trustee brings this motion under 11 U.S.C. §§ 105 and 724; Fed.

R. Bankr. P. 3009 and 9014; and L.B.R. 9014-1 (E.D.M.).

         2.   This is a core proceeding over which this Court has jurisdiction. See

28 U.S.C. §§ 157(b)(2)(A) and 1334.

                                    Background

         3.   Louis Martin Mondry filed a petition for relief under Chapter 13 of

the U.S. Bankruptcy Code on May 6, 2010. The case was converted to a case under

Chapter 7 on September 24, 2014, and Homer W. McClarty was appointed the

Chapter 7 Trustee for the Debtor’s bankruptcy estate.

         4.   On December 19, 2014, the Court entered an order approving the sale

of the Debtor’s commercial property at 6657 Michigan Avenue, Detroit, Michigan

and hardware store assets for $110,000 on land contract. The land contract is being




  10-55238-tjt   Doc 243   Filed 05/09/19   Entered 05/09/19 11:42:25   Page 1 of 7
paid in monthly installments amortized over five years, with the end date in

approximately February 2020. In addition to the land contract payments, the estate

receives annual payments under a promissory note for redemption of the Debtor’s

Class B stock in True Value Company, with the final payment due in December

2019.

         5.    To date, the Trustee has collected just over $120,000 in land contract

and stock redemption payments.

         6.    The deadline for filing claims against the bankruptcy estate expired on

March 9, 2015. Allowed secured claims were paid in full under this Court’s

November 21, 2017 Order Authorizing Interim Distribution (doc. 229).

         7.    The Trustee is currently holding just over $82,000 in the estate trust

account. Of this amount, the Trustee seeks to distribute $56,829.20 to pay the

following priority claims:

 Claim Nos. Claimant                             Basis of Claim              Priority Amount

 4                  City of Detroit, Treas.      Income taxes                $1,241.17

 14                 Michigan Dept. of Treas. Sales and withholding           $6,426.75
                                             taxes
 20                 Dept. of Treas., IRS     FICA taxes                      $49,161.28




                                                 2
     10-55238-tjt    Doc 243    Filed 05/09/19       Entered 05/09/19 11:42:25   Page 2 of 7
                                Interim Distribution

      8.     In a Chapter 7 case, dividends to creditors shall be paid as promptly as

practicable. See Fed. R. Bankr. P. 3009.

      9.     As indicated above, the estate is holding sufficient funds to make a

meaningful distribution to creditors. And, because it will be approximately a year

before the land contract will be paid in full and the Trustee is able to propose a

final distribution on claims, the Trustee believes that an interim distribution is

appropriate at this time.

                                  Relief Requested

      The Trustee respectfully requests that this Court enter an order authorizing

an interim distribution of estate funds, and granting such further relief as this Court

deems appropriate.



                                                   Steinberg Shapiro & Clark


                                                   /s/ Tracy M. Clark (P60262)
                                                   Attorney for Trustee
                                                   25925 Telegraph Rd., Suite 203
                                                   Southfield, MI 48033
                                                   (248) 352-4700
                                                   clark@steinbergshapiro.com
Date: May 9, 2019




                                             3
  10-55238-tjt   Doc 243    Filed 05/09/19       Entered 05/09/19 11:42:25   Page 3 of 7
                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:

Louis Martin Mondry,                                  Case No. 10-55238-TJT
                                                      Chapter 7
               Debtor.                                Hon. Thomas J. Tucker
____________________________/

              ORDER AUTHORIZING INTERIM DISTRIBUTION

         This matter is before the Court on the Trustee’s motion. Interested parties

were served with notice of the motion, and no objections were timely filed.

         IT IS ORDERED as follows:

         A.    The Trustee’s motion is granted.

         B.    The Trustee may distribute $56,829.20 from the estate trust account to

pay—

                   Priority claim no. 4 filed by City of Detroit, Treasurer in the
                    amount of $1,241.17;
                   Priority claim no. 14 filed by Michigan Department of Treasury
                    in the amount $6,426.75; and
                   Priority portion of claim no. 20 filed by Department of the
                    Treasury, IRS in the amount of $49,161.28.




  10-55238-tjt    Doc 243    Filed 05/09/19   Entered 05/09/19 11:42:25   Page 4 of 7
                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:

Louis Martin Mondry, xxx-xx-0418                     Case No. 10-55238-tjt
49390 Bay Lane                                       Chapter 7
New Baltimore, MI 48047                              Hon. Thomas J. Tucker

                     Debtor.
________________________________/

                 NOTICE OF TRUSTEE’S MOTION FOR ORDER
                   AUTHORIZING INTERIM DISTRIBUTION

Chapter 7 Trustee Homer W. McClarty has filed a motion seeking authority to use
$56,809.20 of the $82,000 in estate funds to pay priority claims. In 2014, the
Trustee sold the estate’s interest in commercial property at 6657 Michigan Avenue,
Detroit, Michigan and hardware store assets for $110,000 on land contract. The
Trustee is in the process of collecting monthly land contract payments, as well as
annual payments under a promissory note for redemption of the Debtor’s Class B
stock in True Value Company. The land contract is being paid in monthly
installments amortized over five years, with the end date in approximately
February 2020. The Trustee will not be able make a final distribution until after the
last payment is made. The deadline for filing claims against the bankruptcy estate
expired on March 9, 2015. The claims filed against the estate include three priority
claims totaling $56,809.20. The Trustee has requested authority to pay the priority
claims from the funds on hand.

Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not
have an attorney, you may wish to consult one.)

If you do not want the Court to grant the Trustee’s motion, or if you want the Court
to consider your views on the motion, then on or before 21 days from the date of
service of this notice, you or your attorney must:




  10-55238-tjt    Doc 243   Filed 05/09/19   Entered 05/09/19 11:42:25   Page 5 of 7
File with the Court a written objection or request for hearing at: 1

Intake Office
U.S. Bankruptcy Court
211 West Fort Street
Detroit, Michigan 48226

If you mail your response to the Court for filing, you must mail it early enough so
the Court will receive it on or before the 21 day period expires. All attorneys are
required to file pleadings electronically.

You must also send a copy to:

Tracy M. Clark, Esq.
Steinberg Shapiro & Clark
25925 Telegraph Rd., Suite 203
Southfield, Michigan 48033

If a response or answer is timely filed and served, the clerk will schedule a hearing
on the motion and you will be served with a notice of the date, time, and location
of the hearing.

If you or your attorney do not take these steps, the Court may decide that you
do not oppose the relief sought in the motion and may enter an order granting
that relief.

                                                        Steinberg Shapiro & Clark


                                                        /s/ Tracy M. Clark (P60262)
                                                        Attorney for Trustee
                                                        25925 Telegraph Rd., Suite 203
                                                        Southfield, MI 48033
                                                        (248) 352-4700
                                                        clark@steinbergshapiro.com
Date: May 9, 2019



1
    Objection or request for hearing must comply with Fed.R.Civ.P. 8(b), (c), and (e).

                                                  2
     10-55238-tjt    Doc 243     Filed 05/09/19       Entered 05/09/19 11:42:25     Page 6 of 7
                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In re:

Louis Martin Mondry,                                    Case No. 10-55238-TJT
                                                        Chapter 7
               Debtor.                                  Hon. Thomas J. Tucker
____________________________/

                             CERTIFICATE OF SERVICE

         I certify that on May 9, 2019, I served copies as follows:

 Document Served:            Notice of Trustee’s Motion for Order Authorizing Interim
                             Distribution

 Served Upon:                Louis Martin Mondry
                             49390 Bay Lane
                             New Baltimore, MI 48047

                             All creditors with timely filed and allowed proofs of
                             claim (See L.B.R. 2002-4)

 Method of Service:          First Class Mail


                                                  /s/ Christine T. Leach, Legal Assistant
                                                  Steinberg Shapiro & Clark
                                                  Attorneys for Trustee
                                                  25925 Telegraph Rd., Suite 203
                                                  Southfield, MI 48033
                                                  (248) 352-4700
                                                  cleach@steinbergshapiro.com




  10-55238-tjt     Doc 243     Filed 05/09/19   Entered 05/09/19 11:42:25   Page 7 of 7
